Case 2:18-cv-13498-TGB-MKM ECF No. 51, PageID.1822 Filed 08/26/21 Page 1 of 17




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


                                              2:18-cv-13498-TGB-MKM
 AKNO 1010 MARKET STREET
 ST. LOUIS MISSOURI LLC,                    HON. TERRENCE G. BERG
                   Plaintiff,
                                              ORDER GRANTING
       v.
                                          DEFENDANT’S MOTION FOR
 NAHID POURTAGHI,                         SUMMARY JUDGMENT (ECF
                                             NO. 28) AND DENYING
                   Defendant.              PLAINTIFF’S MOTION FOR
                                          SUMMARY JUDGMENT (ECF
                                                     NO. 30)


      This is a business dispute between limited liability company Akno
 1010 Market Street and its former employee Nahid Pourtaghi. Plaintiff

 Akno 1010 Market Street, LLC (“Akno 1010”) alleges that Defendant
 Nahid Pourtaghi mishandled funds when acting as an agent for Plaintiff.
 Plaintiff brought the instant action alleging claims of statutory

 conversion, fraud, embezzlement, breach of fiduciary duty, and unjust
 enrichment. The parties have filed cross-motions for summary judgment,
 upon which the Court heard oral argument on July 23, 2021. Plaintiff

 seeks summary judgment on the statutory conversion and breach of
 fiduciary duty claims, while Defendant seeks summary judgment on the
 statutory conversion, breach of fiduciary duty, and unjust enrichment

 claims.

                                      1
Case 2:18-cv-13498-TGB-MKM ECF No. 51, PageID.1823 Filed 08/26/21 Page 2 of 17




      Upon review of the pleadings, documents, and information
 presented during the hearing, the Court will GRANT Defendant’s

 Motion for Summary Judgment (ECF No. 28) and will DENY Plaintiff’s
 Motion for Summary Judgment (ECF No. 30).
     I.     BACKGROUND

      The relevant factual background of this case is outlined in this
 Court’s previous order and is incorporated by reference. See ECF No. 12,
 PageID.77. In sum, Plaintiff Akno 1010 Market Street, St. Louis,

 Missouri, LLC (“Akno 1010”) is a limited-liability company doing
 business in Wayne County, Michigan. Akno 1010 is a subsidiary of Akno
 Group, which is owned and operated by Mr. Massimo Nouhi—an Iranian-

 born businessman who currently resides in Switzerland. Mr. Nouhi is
 also the uncle of Nahid Pourtaghi—the Defendant.
      Though there is no job description or documents laying out

 Defendant Pourtaghi’s official role and responsibilities for Mr. Nouhi or
 at Akno, both parties agree that she was an “agent” of Akno 1010. ECF
 No. 1 PageID.3; ECF No. 28 PageID.260; ECF No. 45 PageID.1462. As

 agent, Defendant Pourtaghi held signatory authority for Akno 1010’s
 bank account. ECF No. 1 PageID.3. Documents provided by both parties
 also show that Defendant Pourtaghi and Mr. Nouhi were joint signatories

 with joint access to a Canadian bank account with the Royal Bank of
 Canada.


                                      2
Case 2:18-cv-13498-TGB-MKM ECF No. 51, PageID.1824 Filed 08/26/21 Page 3 of 17




      Plaintiff Akno 1010 alleges that Ms. Pourtaghi removed a total of
 $340,000 from the company’s business account, transferred the money

 without knowledge or permission, and utilized these funds for her own
 personal use. ECF No. 1 PageID.3. The Complaint focuses on four key
 transactions: (1) a $60,000 transfer on October 19, 2016; (2) a $40,000

 transfer on January 27, 2017; (3) a $200,000 transfer on February 21,
 2017, and (4) a $40,000 transfer on October 31, 2017.
      In October of 2017, upon learning of the allegedly unauthorized

 transfers, Plaintiff revoked Ms. Pourtaghi’s access to Akno 1010’s bank
 account and notified her that she was no longer an agent of the company.
 ECF No. 1 PageID.3. However, Ms. Pourtaghi was offered a new position

 in the company in November of 2017. See ECF No. 28, PageID.265; ECF
 No. 45, PageID.1467. While the timeline is unclear, sometime in 2018,
 Plaintiff began an investigation into the Ms. Pourtaghi’s alleged

 improper transactions. Nevertheless, no forensic accounting report was
 presented by Plaintiff as part of this record.
      In April of 2018, Plaintiff filed a civil claim against Defendant in

 Vancouver, British Columbia. Plaintiff then filed the instant litigation on
 November 9, 2018 asserting claims for (1) statutory conversion in
 violation of Mich. Comp. Laws § 600.2919(a), (2) fraud, (3) breach of

 fiduciary duty, (4) embezzlement, and (5) unjust enrichment.
    II.     PROCEDURAL POSTURE


                                      3
Case 2:18-cv-13498-TGB-MKM ECF No. 51, PageID.1825 Filed 08/26/21 Page 4 of 17




      Plaintiff’s Complaint asserted five distinct causes of action: (1)
 statutory conversion, (2) fraud, (3) breach of fiduciary duty, (4)

 embezzlement, and (5) unjust enrichment. On August 21, 2019 this Court
 granted Defendant’s motion to dismiss the fraud and embezzlement
 claims. ECF No. 12. As a result of this Court’s previous order, only three

 claims remain: (1) statutory conversion, (2) breach of fiduciary duty, and
 (3) unjust enrichment.
      Now pending are the parties’ cross-motions for summary judgment

 regarding the statutory conversion and breach of fiduciary duty claims.
 As to unjust enrichment, Ms. Pourtaghi seeks summary judgment in her
 favor on that claim, while Akno 1010 does not.

   III.     LEGAL STANDARD
      Summary judgment is appropriate “if the movant shows that there
 is no genuine dispute as to any material fact and the movant is entitled

 to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is material
 only if it might affect the outcome of the case under the governing law.
 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). The moving

 party has the initial burden of demonstrating an absence of a genuine
 issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).
      There is a genuine dispute of material fact when the evidence

 presented would allow a reasonable jury to find for the nonmoving party.
 Anderson, 477 U.S. at 242. On a motion for summary judgment, the Court
 must view the evidence and any reasonable inferences drawn from the
                                      4
Case 2:18-cv-13498-TGB-MKM ECF No. 51, PageID.1826 Filed 08/26/21 Page 5 of 17




 evidence in the light most favorable to the non-moving party. Matsushita
 Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citations

 omitted); Redding v. St. Eward, 241 F.3d 530, 531 (6th Cir. 2001).
      If the moving party carries this burden, the party opposing the
 motion “must come forward with specific facts showing that there is a

 genuine issue for trial.” Matsushita, 475 U.S. at 587. “[A] mere scintilla
 of evidence in support of the nonmovant’s position is not sufficient to
 create a genuine issue of material fact.” Towner v. Grand Trunk W. R.

 Co., 57 Fed.Appx. 232 (2003) (citing Anderson, 477 U.S. at 251-52).
 Rather, the non-moving party must present sufficient evidence as to each
 element of the case such that a trier of fact could reasonably find for the

 plaintiff. Davis v. McCourt, 226 F.3d 506, 511 (6th Cir. 2000). Summary
 judgment is appropriate “against a party who fails to make a showing
 sufficient to establish the existence of an element essential to that party's

 case, and on which that party will bear the burden of proof at trial.”
 Celotex, 477 U.S. at 322.
      The fact that the parties have filed cross motions for summary

 judgment does not automatically justify the conclusion that there are no
 facts in dispute. Parks v. LaFace Recs., 329 F.3d 437, 444 (6th Cir.2003).
 Instead, the Court “must evaluate each motion on its own merits and

 view all facts and inferences in the light most favorable to the nonmoving
 party.” Westfield Ins. Co. v. Tech Dry, Inc., 336 F.3d 503, 506 (6th
 Cir.2003).
                                      5
Case 2:18-cv-13498-TGB-MKM ECF No. 51, PageID.1827 Filed 08/26/21 Page 6 of 17




   IV.       ANALYSIS
      The Court will address each claim in turn.

      a.     Statutory Conversion
      Both Plaintiff Akno 1010 and Defendant Pourtaghi seek summary
 judgment with regard to the statutory conversion claim. There are two

 forms of statutory conversion recognized by Michigan law:
      (1) A person damaged as a result of either or both of the following
      may recover 3 times the amount of actual damages sustained, plus
      costs and reasonable attorney fees:
            (a) Another person's stealing or embezzling property or
            converting property to the other person’s own use.
            (b) Another person's buying, receiving, possessing, concealing,
            or aiding in the concealment of stolen, embezzled, or
            converted property when the person buying, receiving,
            possessing, concealing, or aiding in the concealment of stolen,
            embezzled, or converted property knew that the property was
            stolen, embezzled, or converted.
 Mich. Comp. Laws § 600.2919a.
      Akno     1010   is   only   seeking   statutory   conversion    under
 600.2919a(1)(a) for the conversion of money, while also seeking treble

 damages of $600,000 plus costs and attorney fees. ECF No. 1, PageID.5;
 ECF No. 30, PageID.469; ECF No. 30, PageID.471. “Statutory conversion
 is narrower than the common law tort in Michigan,” and requires a

 plaintiff prove that the defendant converted property for his or her “own
 use.” In re B & P Baird Holdings, Inc., 759 F. App'x 468, 474 (6th Cir.
 2019). Alleging conversion to the defendant’s “own use,” requires a

 showing “that the defendant employed the converted property for some

                                      6
Case 2:18-cv-13498-TGB-MKM ECF No. 51, PageID.1828 Filed 08/26/21 Page 7 of 17




 purpose personal to the defendant's interests, even if that purpose is not
 the object's ordinarily intended purpose.” Id. (quoting Aroma Wines &

 Equip., Inc. v. Columbian Distribution Servs., Inc., 497 Mich. 337, 871
 N.W.2d 136, at 148 (2015)).
         Plaintiff’s theory of conversion alleges that Defendant unlawfully

 removed funds from Akno 1010’s bank account and “distributed the funds
 to her own benefit.” ECF No. 1, PageID.5. Specifically, there are four
 transactions at issue, which occurred on the following dates: (1) October

 19, 2016, (2) January 27, 2017, (3) February 21, 2017, and (4) October 31,
 2017.
         Ms. Pourtaghi seeks summary judgment on Plaintiff’s statutory

 conversion claim for three main reasons. First, with regard to the first
 three transactions, Ms. Pourtaghi contends that the funds were returned
 to Akno 1010 and therefore could not have been converted to her personal

 use. Second, with regard to the final transaction, Ms. Pourtaghi argues
 that the transaction was explicitly authorized, was utilized for the
 intended purpose, and therefore Defendant could not have “wrongfully”

 exerted dominion over Plaintiff’s property. Finally, for all of the
 transactions, Ms. Pourtaghi asserts that Plaintiff has not provided any
 facts demonstrating the “personal use” for which the funds were allegedly

 converted.
         The Court agrees that Defendant is entitled to summary judgment
 as to Plaintiff’s statutory conversion claim. First, there can be no claim
                                      7
Case 2:18-cv-13498-TGB-MKM ECF No. 51, PageID.1829 Filed 08/26/21 Page 8 of 17




 for statutory conversion with regard to the October 31, 2017 transaction
 because Defendant has provided an email which shows that the $40,000

 cash withdrawal was expressly authorized by proxy of Mr. Nouhi’s
 executive assistant. ECF No. 28-8 PageID.360. Plaintiff has not disputed
 that the transaction was expressly authorized, nor has Plaintiff provided

 facts which demonstrate how funds authorized to be withdrawn could be
 considered wrongfully converted to the use of the Defendant.
 Accordingly, Plaintiff has failed to provide any facts from which a jury

 could conclude that the required elements of statutory conversion were
 met regarding the October 31, 2017 transaction.
      As to the remaining three transactions, the evidence does not raise

 any issue of fact as to how any of the funds at issue constitute “stolen,
 embezzled, or converted property,” because Defendant was an authorized
 user on all the accounts at issue and was therefore legally permitted to

 make the transfers. See Sudden Serv., Inc. v. Brockman Forklifts, Inc.,
 647 F. Supp. 2d 811, 815 (E.D. Mich. 2008) (“It is clear that when the
 dispute is over moneys owed, conversion is only applicable in cases

 involving money that is the property of one party but held by another
 party (e.g., bank accounts, trusts, etc.) which is then wrongfully taken.”).
 Plaintiff provides no facts to demonstrate that the money was wrongfully

 taken, nor do they dispute that Defendant was in fact an authorized user
 or joint holder of both the Akno 1010 account and the Canadian joint
 account. Plaintiff also fails to provide any documents, conversations, or
                                      8
Case 2:18-cv-13498-TGB-MKM ECF No. 51, PageID.1830 Filed 08/26/21 Page 9 of 17




 any other evidence which outlines limitations on how Defendant could
 utilize these accounts. Accordingly, Plaintiff has failed to provide

 sufficient evidence to show that Defendant wrongfully exerted authority
 over Plaintiff’s accounts.
      There are several other reasons why summary judgment is

 appropriate in favor of Defendant. As to the October 19, 2016 and
 January 27, 2017 transactions specifically, there is no evidence that the
 money ever left the RBC joint account or the Akno 1010 account. See ECF

 No. 31-2, PageID.704; ECF No. 31-3, PageID.705; ECF No. 29-3,
 PageID.435; ECF No. 31-7; ECF No. 31-8, PageID.721. “[S]imply
 retaining money does not amount to ‘buying, receiving or aiding in the

 concealment of stolen, embezzled or converted property.’” Lawsuit Fin.,
 L.L.C. v. Curry, 261 Mich. App. 579, 593, 683 N.W.2d 233, 241 (2004)
 (quoting Hovanesian v. Nam, 213 Mich.App. 231, 237, 539 N.W.2d 557

 (1995)). Because the funds remained in the accounts, Plaintiff has failed
 to provide factual support as to the required “buying, receiving, or aiding”
 element of statutory conversion and Defendant is therefore entitled to

 summary judgment.
      With regard to all the transactions in question, Plaintiff has also
 failed to provide facts to establish the “own use” requirement of a

 statutory conversion claim. There is no forensic accounting report, bank
 statements, or receipts which show that Defendant utilized any money
 at issue for her own use. In fact, during oral argument, Plaintiff conceded
                                      9
Case 2:18-cv-13498-TGB-MKM ECF No. 51, PageID.1831 Filed 08/26/21 Page 10 of 17




 that the funds from October 19, 2016 and January 27, 2017 transaction
 were returned—which precludes a finding that Defendant utilized them

 for her own use.
       The closest question involves the $200,000 from the February 21,
 2017 transaction, but even here Plaintiff falls short. Of the $200,000 at

 issue, $150,000 was utilized for a Guaranteed Investment Certificate
 (“GIC”), an investment which may provide returns to the owners of the
 account. ECF No. 38-18, PageID.886. Rather than demonstrating that

 Defendant converted this money for her own personal use, the GIC would
 provide potential monetary benefits to the Canadian bank account, which
 was jointly held by Mr. Nouhi. This clearly does not constitute

 conversion. As to the other $50,000, Plaintiff alleges that the money was
 withdrawn from the joint Canadian account to pay for a medical surgery
 for Defendant’s daughter. ECF No. 38-18, PageID886. But, Defendant

 provides a bank statement which shows these funds being returned to
 the account after the surgery was not required—again, precluding
 Plaintiff from showing that these funds were converted by Defendant.

 ECF No. 38-14, PageID.880. And, even if this could represent a
 conversion to Defendant’s “own use,” the funds were transferred from the
 bank account of Akno Enterprises Michigan LLC, which is not a party to

 this lawsuit, to the joint Canadian account. Therefore, any claim
 regarding conversion would belong to non-party Akno Enterprises—not
 Plaintiff Akno 1010.
                                      10
Case 2:18-cv-13498-TGB-MKM ECF No. 51, PageID.1832 Filed 08/26/21 Page 11 of 17




       For all these reasons Plaintiff has failed to make a showing
 sufficient to establish several of the required elements essential to a

 statutory conversion claim. Because the Court will grant summary
 judgment for Defendant as to the statutory conversion claim, Plaintiff’s
 motion for summary judgment on this claim must necessarily be denied.

          b. Breach of Fiduciary Duty
       Under Michigan law, the elements of a breach of fiduciary duty
 claim are: (1) the existence of a fiduciary duty; (2) a breach of that duty;

 and (3) proximately causing damages. Delphi Auto. PLC v. Absmeier, 167
 F. Supp. 3d 868, 884 (E.D. Mich. 2016). “[A] fiduciary relationship arises
 from the reposing of faith, confidence, and trust and the reliance of one

 on the judgment and advice of another.” Petroleum Enhancer, LLC v.
 Woodward, 690 F.3d 757, 765 (6th Cir. 2012) (quoting Teadt v. Lutheran
 Church Mo. Synod, 237 Mich.App. 567, 603 N.W.2d 816, 823 (1999)).

 Generally, “the employer-employee relationship does not give rise to a
 fiduciary relationship unless the employee is a high-level employee, or if
 there is a specific agency relationship.” Delphi Auto. PLC, 167 F. Supp.

 3d at 884 (quoting Stryker Corp. v. Ridgeway, No. 1:13–CV–1066, 2015
 WL 8759220, at *3 (W.D. Mich. Dec. 14, 2015)).“High-level employees”
 include corporate officers and members of corporate boards of directors

 and not all employees owe their employer a fiduciary duty. Delphi Auto.
 PLC, 167 F. Supp. 3d at 884 citing Dana Ltd. v. Am. Axle & Mfg.


                                      11
Case 2:18-cv-13498-TGB-MKM ECF No. 51, PageID.1833 Filed 08/26/21 Page 12 of 17




 Holdgins, Inc., No. 1:10–CV–450, 2012 WL 2524008, at *11 (W.D. Mich.
 June 29, 2012).

       When a fiduciary relationship does exist, the fiduciary “has a duty
 to act for the benefit of the principal regarding matters within the scope
 of the relationship.” Petroleum, 690 F.3d at 766 (quoting Prentis Family

 Found. v. Barbara Ann Karmanos Cancer Inst., 266 Mich.App. 39, 698
 N.W.2d 900, 906 (2005) (per curiam)). Whether a fiduciary duty exists is
 a question of law for the court to decide. Id.

       Ms. Pourtaghi contends that Akno 1010 cannot demonstrate a
 breach of fiduciary duty claim against her because she held no serious
 influence over Akno 1010, and that this alone is dispositive of the

 fiduciary duty claim. ECF No. 28 PageID.276. Plaintiff Akno 1010, on the
 other hand, argues that there is no genuine issue of material fact that
 Ms. Pourtaghi breached her alleged fiduciary duties to Akno 1010

 because Ms. Pourtaghi was its manager, and therefore had a duty to
 discharge her managerial duties in accordance with Mich. Comp. Laws §
 450.4404(1) (“[a] manager shall discharge the duties of manager in good

 faith, with the care an ordinarily prudent person in a like position would
 exercise   under    similar   circumstances,     and   in   a   manner the
 manager reasonably believes to be in the best interests of the limited

 liability company.”). Akno 1010 asserts that Ms. Pourtaghi breached her
 fiduciary duties to it by: (1) removing its funds and converting those
 funds for her own use; (2) failing to notify its accountants and property
                                      12
Case 2:18-cv-13498-TGB-MKM ECF No. 51, PageID.1834 Filed 08/26/21 Page 13 of 17




 managers regarding her transfers; and (3) concealing these transfers
 from its accountants and property manager. ECF No. 30 PageID.471-72.

       The Court first turns to the Defendant’s motion for summary
 judgment. Because a review of the record discloses no evidence to
 establish that Ms. Pourtaghi owed a fiduciary duty to Akno 1010, Ms.

 Pourtaghi’s motion must be granted. As outlined above, generally an
 employer-employee relationship only gives rise to a fiduciary relationship
 when the employee is a “high-level employee” or there is a “specific

 agency relationship.” Delphi Auto. PLC, 167 F. Supp. 3d at 884. Here,
 Plaintiff offers no facts to support that Ms. Pourtaghi was a “high-level
 employee,” such as a corporate officer. In fact, Plaintiff has provided no

 documents at all outlining Ms. Pourtaghi’s official title, job description,
 or essential duties. When asked during his deposition testimony about
 Ms. Pourtaghi’s employment with Akno 1010, Mr. Nouhi stated:
      Nahid never worked for AKNO. I’m going to explain it. So we either
      have the building and we rent it out or we give it to the Colliers, a
      big American company, to manage it, and they do from A to Z. The
      only thing Nahid had to do, I was not in the U.S. to be able to sign
      to deal with taxes, I gave Nahid my signature to be able to pay
      taxes, insurance, but the management of rents was in Colliers’
      hands. So Nahid was working for only Akno Canada, one company,
      and sometimes she would issue payments to American companies.
 ECF No. 39-27, PageID.1038. Further, the organizational chart provided
 by Plaintiff only lists one individual: Mr. Nouhi, himself. ECF No. 29-1,
 PageID.424. Plaintiff has provided no facts to support the first essential



                                      13
Case 2:18-cv-13498-TGB-MKM ECF No. 51, PageID.1835 Filed 08/26/21 Page 14 of 17




 element of this claim: that Defendant owed a fiduciary duty to her
 employer.

       But, even if Akno 1010 can establish that Ms. Pourtaghi owed it
 fiduciary duties because she was its “manager,” Akno 1010 has not
 provided any evidence to demonstrate how Ms. Pourtaghi breached such

 duties. It has already been established that Akno 1010’s inability to
 provide any evidence that Ms. Pourtaghi diverted funds to her “own use”
 precludes Plaintiff from proceeding on its statutory conversion claim.

 Second, there is no legal or factual basis to support Akno 1010’s assertion
 that Ms. Pourtaghi breached her duties to it by failing to notify its
 accountants and property managers regarding her transfers—Akno 1010

 has not citied to a single decision or statute purporting to create a general
 duty for managers of an LLC to report individual authorizations to third
 parties. And, there is in fact evidence to the contrary—evidence that Ms.

 Pourtaghi did indeed notify accountants about some of the transfers. See
 ECF No. 28-8; ECF No. 29-5.
       Accordingly, because a reasonable jury would be unable to find for

 Plaintiff, the Court will grant Defendant’s motion for summary judgment
 as to Plaintiff’s breach of fiduciary duty claim. Again, because Defendant
 is successful here, Plaintiff’s motion for summary judgment fails.

       c.    Unjust Enrichment
       Under Michigan law, a party alleging unjust enrichment must
 demonstrate that the defendant (1) received a benefit from the plaintiff,
                                      14
Case 2:18-cv-13498-TGB-MKM ECF No. 51, PageID.1836 Filed 08/26/21 Page 15 of 17




 and (2) an inequality resulted to the plaintiff as a result of defendant’s
 retention of that benefit. Nedschroef Detroit Corp. v. Bemas Enterprises

 LLC, 106 F. Supp. 3d 874, 889 (E.D. Mich. 2015) (referencing Erickson’s
 Flooring and Supply Co. v. Tembec, USA, LLC, 212 F. App’x 558, 564 (6th
 Cir. 2007). The Sixth Circuit has also determined that a claim for unjust

 enrichment will not succeed where the purported benefit was not
 excessive, used for anything beyond a stated purpose, or obtained
 unfairly. Halpern 2012, LLC v. City of Ctr. Line, Michigan, 806 F. App'x

 390, 398 (6th Cir. 2020). Additionally, there can be no claim for unjust
 enrichment “when there exists a valid contract covering the same subject
 matter.” Inland Waters Pollution Control, Inc. v. Jigawon, Inc., No. 05-

 74785, 2008 WL 205209, at *11 (E.D. Mich. Jan. 22, 2008)
       According to the Complaint, Ms. Pourtaghi was unjustly enriched
 by the funds she allegedly misappropriated from Akno 1010’s bank

 account. ECF No. 1, PageID.8. Defendant’s alleged receipt of these funds
 resulted in an inequity that the Court must remedy. Defendant argues
 that she is entitled to summary judgment on the unjust enrichment claim

 because the funds at issue have remained under Plaintiff’s control. ECF
 No. 28, PageID.277. Therefore, Defendant received no benefit from these
 transfers—“much less an inequitable benefit.” Id.

       Defendant is entitled to summary judgment on the claim for unjust
 enrichment because there are no facts—or even an indication—that the
 funds at issue were obtained or utilized inappropriately. The only alleged
                                      15
Case 2:18-cv-13498-TGB-MKM ECF No. 51, PageID.1837 Filed 08/26/21 Page 16 of 17




 “benefit” Plaintiff outlines is the money from the four transactions at
 issue. But, Plaintiff fails to explain how these transactions either

 provided or conferred an “inequitable” benefit to Defendant. As to the
 October 31, 2017 transaction, Plaintiff does not explain—nor can the
 Court determine—how an inappropriate inequity could result from an

 expressly authorized transfer of funds. This is particularly true when
 there are no allegations or facts to assert that Defendant took more than
 what was authorized by Plaintiff’s representative. Plaintiff fails to

 similarly explain or provide factual support that the other transactions
 resulted in any inequity: these funds either remained or were returned
 to bank accounts over which Plaintiff or Mr. Nouhi maintained control.

 If all the money remains accounted for in Akno 1010 and Mr. Nouhi’s
 control, it is unclear how that results in any inequity. Plaintiff alleges
 that these accounts were in fact “drained” by Defendant, but has provided

 no factual support which would allow a jury to make this determination.
       Accordingly, because Plaintiff has failed to allege any facts which
 would allow a jury to determine there was a benefit or an inequity as a

 result of Ms. Pourtaghi’s retention of funds, Defendant is entitled to
 summary judgment as to the unjust enrichment claim.
                              CONCLUSION

       For these reasons, Defendant Nahid Pourtaghi’s Motion for
 Summary Judgment (ECF No. 28) is GRANTED.


                                      16
Case 2:18-cv-13498-TGB-MKM ECF No. 51, PageID.1838 Filed 08/26/21 Page 17 of 17




       It is FURTHER ORDERED AND ADJUDGED that Plaintiff
 Akno 1010’s Motion for Summary Judgment (ECF No. 30) is DENIED.

 Accordingly, this case is dismissed with PREJUDICE.
 SO ORDERED.


  Dated: August 26, 2021       s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                                      17
